UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8897 BIG LOTS, INC. (Exact name of registrant as specified in its charter) Ohio 06-1119097 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 Phillipi Road, P.O. Box 28512, Columbus, Ohio 43228-5311 (Address of principal executive offices) (Zip Code) (614) 278-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesTNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNoT The number of the registrant’s common shares, $0.01 par value, outstanding as of December 3, 2010, was 75,468,266. BIG LOTS, INC. FORM 10-Q FOR THE FISCAL QUARTER ENDED OCTOBER 30, 2010 TABLE OF CONTENTS Page Part I.Financial Information 2 Item 1. Financial Statements 2 a) Consolidated Statements of Operations for the Thirteen and Thirty-Nine Weeks Ended October 30, 2010 (Unaudited) and October 31, 2009 (Unaudited) 2 b) Consolidated Balance Sheets at October 30, 2010 (Unaudited) and January 30, 2010 3 c) Consolidated Statements of Shareholders’ Equity for the Thirty-Nine Weeks Ended October 30, 2010 (Unaudited) and October 31, 2009 (Unaudited) 4 d) Consolidated Statements of Cash Flows for the Thirty-Nine Weeks Ended October 30, 2010 (Unaudited) and October 31, 2009 (Unaudited) 5 e) Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II.Other Information 23 Item 1. Legal Proceedings 23 Item1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signature 25 1 Table of Contents Part I. Financial Information Item 1. Financial Statements BIG LOTS, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Thirteen Weeks Ended Thirty-Nine Weeks Ended October 30, 2010 October 31, 2009 October 30, 2010 October 31, 2009 Net sales $ Cost of sales Gross margin Selling and administrative expenses Depreciation expense Gain on sale of real estate - ) - ) Operating profit Interest expense ) Interest and investment income 51 14 39 Income from continuing operations before income taxes Income tax expense Income from continuing operations (Loss) Income from discontinued operations, net of tax (benefit) expense of ($33), $48, ($34), and ($115), respectively ) 73 ) ) Net income $ Earnings per common share - basic Continuing operations $ Discontinued operations - $ Earnings per common share - diluted Continuing operations $ Discontinued operations - $ Weighted-average common shares outstanding: Basic Dilutive effect of share-based awards Diluted The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents BIG LOTS, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except par value) (Unaudited) October 30, 2010 January 30, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Inventories Deferred income taxes Other current assets Total current assets Property and equipment - net Deferred income taxes Restricted cash - Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Property, payroll, and other taxes Accrued operating expenses Insurance reserves KB bankruptcy lease obligation Accrued salaries and wages Income taxes payable Total current liabilities Long-term obligations under bank credit facility - Deferred rent Insurance reserves Unrecognized tax benefits Other liabilities Shareholders’ equity: Preferred shares - authorized 2,000 shares; $0.01 par value; none issued - - Common shares - authorized 298,000 shares; $0.01 par value; issued 117,495 shares; outstanding 74,801 shares and 81,922 shares, respectively Treasury shares - 42,694 shares and 35,573 shares, respectively, at cost ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents BIG LOTS, INC. AND SUBSIDIARIES Consolidated Statements of Shareholders’ Equity (Unaudited) (In thousands) Common Treasury Additional Paid-In Retained Accumulated Other Comprehensive Shares Amount Shares Amount Capital Earnings Loss Total Balance - January 31, 2009 $ $ ) $ $ $ ) $ Net income - Other comprehensive income Amortization of pension, net of tax of $(780) - Comprehensive income - Purchases of common shares ) - 87 ) - - - ) Exercise of stock options - ) ) - - Restricted shares vested - ) ) - - - Tax benefit (charge) from share-based awards - ) - - ) Sale of treasury shares used for deferred compensation plan 4 - (4 ) 30 72 - - Share-based employee compensation expense - Balance - October 31, 2009 ) ) Net income - Other comprehensive income Amortization of pension, net of tax of $(325) - Valuation adjustment of pension, net of tax of $(273) - Comprehensive income - Purchases of common shares - Exercise of stock options - ) ) - - Tax benefit (charge) from share-based awards - Sale of treasury shares used for deferred compensation plan - - - 2 8 - - 10 Share-based employee compensation expense - Balance - January 30, 2010 ) ) Net income - Other comprehensive income Amortization of pension, net of tax of $(658) - Comprehensive income - Purchases of common shares ) - ) - - - ) Exercise of stock options - ) ) - - Restricted shares vested - ) ) - - - Tax benefit (charge) from share-based awards - Sale of treasury shares used for deferred compensation plan 3 - (3 ) 14 83 - - 97 Share-based employee compensation expense - Balance - October 30, 2010 $ $ ) $ $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents BIG LOTS, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (In thousands) Thirty-Nine Weeks Ended October 30, 2010 October 31, 2009 Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Deferred income taxes Loss on disposition of equipment Non-cash impairment charge - Gain on sale of real estate - ) KB Toys matters - ) Non-cash share-based compensation expense Pension expense, net of contributions Change in assets and liabilities: Inventories ) ) Accounts payable Current income taxes ) ) Other current assets ) ) Other current liabilities ) Other assets ) ) Other liabilities Net cash provided by operating activities Investing activities: Capital expenditures ) ) Cash proceeds from sale of property and equipment Deposit in restricted account ) - Other ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from borrowings under bank credit facility Payment of borrowings under bank credit facility ) ) Payment of capital lease obligations ) ) Proceeds from the exercise of stock options Excess tax benefit from share-based awards Deferred bank credit facility fees paid - ) Payment for treasury shares acquired ) ) Treasury shares sold for deferred compensation plan 97 Net cash used in financing activities ) ) (Decrease) Increase in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest, including capital leases $ $ Cash paid for income taxes, excluding impact of refunds $ $ Non-cash activity: Accrued property and equipment $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents BIG LOTS, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES All references in this report to “we,” “us,” or “our” are to Big Lots, Inc. and its subsidiaries.We are the nation’s largest broadline closeout retailer.At October 30, 2010, we operated 1,389 stores in 48 states.We manage our business on the basis of one segment, broadline closeout retailing.We have historically experienced, and expect to continue to experience, seasonal fluctuations, with a larger percentage of our net sales and operating profit realized in our fourth fiscal quarter.We make available, free of charge, through the “Investor Relations” section of our website (www.biglots.com) under the “SEC Filings” caption, our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), as soon as reasonably practicable after we file such material with, or furnish it to, the Securities and Exchange Commission (“SEC”).The contents of our websites are not part of this report. The accompanying consolidated financial statements and these notes have been prepared in accordance with the rules and regulations of the SEC for interim financial information. The consolidated financial statements reflect all normal recurring adjustments which management believes are necessary to present fairly our financial condition, results of operations, and cash flows for all periods presented. These statements, however, do not include all information necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America (“GAAP”).Interim results may not necessarily be indicative of results that may be expected for, or actually result during, any other interim period or for the year as a whole.The accompanying consolidated financial statements and these notes should be read in conjunction with the audited consolidated financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended January 30, 2010 (“2009 Form 10-K”). Fiscal Periods Our fiscal year ends on the Saturday nearest to January 31, which results in fiscal years consisting of 52 or 53 weeks.Unless otherwise stated, references to years in this report relate to fiscal years rather than calendar years.Fiscal year 2010 (“2010”) is comprised of the 52 weeks that began on January 31, 2010 and will end on January 29, 2011.Fiscal year 2009 (“2009”) is comprised of the 52 weeks that began on February 1, 2009 and ended on January 30, 2010.The fiscal quarters ended October 30, 2010 (“third quarter of 2010”) and October 31, 2009 (“third quarter of 2009”) were both comprised of 13 weeks.The year-to-date periods ended October 30, 2010 (“year-to-date 2010”) and October 31, 2009 (“year-to-date 2009”) were both comprised of 39 weeks. Selling and Administrative Expenses Selling and administrative expenses include store expenses (such as payroll and occupancy costs) and costs related to warehousing, distribution, outbound transportation to our stores, advertising, purchasing, insurance and insurance-related, non-income taxes, and overhead.Selling and administrative expense rates may not be comparable to those of other retailers that include distribution and outbound transportation costs in cost of sales.Distribution and outbound transportation costs included in selling and administrative expenses were $38.2 million and $38.7 million for the third quarter of 2010 and the third quarter of 2009, respectively, and $115.5 million and $117.3 million for the year-to-date 2010 and the year-to-date 2009, respectively. Advertising Expense Advertising costs, which are expensed as incurred, consist primarily of television, print and internet advertising and in-store point-of-purchase presentations.Advertising expenses are included in selling and administrative expenses.Advertising expenses were $16.4 million for both the third quarter of 2010 and the third quarter of 2009, respectively, and $54.5 million and $59.6 million for the year-to-date 2010 and the year-to-date 2009, respectively. Recent Accounting Pronouncements Effective January 31, 2010, we adopted Accounting Standards Update (“ASU”) 2010-06, Improving Disclosures about Fair Value Measurements, which amends Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, to add new requirements for disclosures about transfers into and out of Level 1 and Level 2 fair value measurements and separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements.ASU 2010-06 also clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure the fair value.Further, ASU 2010-06 amends guidance on employers’ disclosures about postretirement benefit plan assets under ASC 715, Compensation-Retirement Benefits, to require that disclosures be provided by classes of assets instead of by major categories of assets.Our adoption of ASU 2010-06 did not have a material effect on our financial condition, results of operations, or liquidity. 6 Table of Contents NOTE 2 – RESTRICTED CASH On July 1, 2010, we deposited $8.0 million in a restricted cash account.The restricted cash serves as collateral, in place of an irrevocable stand-by letter of credit, to provide financial assurance that we will fulfill our obligations with respect to cash requirements associated with self-insurance, as discussed in note 10 of our 2009 Form 10-K.The cash is on deposit with our insurance carrier.At October 30, 2010, the $8.0 million in the restricted account is classified as noncurrent in other assets. NOTE 3 – BANK CREDIT FACILITY On April 28, 2009, we entered into a $500 million three-year unsecured credit facility (“2009 Credit Agreement”).The 2009 Credit Agreement expires on April 28, 2012. In connection with our entry into the 2009 Credit Agreement, we paid bank fees and other expenses in the aggregate amount of $5.6 million, which are being amortized over the term of the agreement.Proceeds from borrowings under the 2009 Credit Agreement are available for general corporate purposes, working capital, and to repay certain of our indebtedness.The 2009 Credit Agreement includes a $150.0 million letter of credit sublimit and a $30.0 million swing loan sublimit.At October 30, 2010, $51.5 million was committed to outstanding letters of credit.The interest rates, pricing and fees under the 2009 Credit Agreement fluctuate based on our debt rating.The 2009 Credit Agreement allows us to select our interest rate for each borrowing from two different interest rate options.The interest rate options are generally derived from the prime rate or LIBOR.We may prepay revolving loans made under the 2009 Credit Agreement.The 2009 Credit Agreement contains financial and other covenants, including, but not limited to, limitations on indebtedness, liens and investments, as well as the maintenance of two financial ratios – a leverage ratio and a fixed charge coverage ratio.A violation of any of the covenants could result in a default under the 2009 Credit Agreement that would permit the lenders to restrict our ability to further access the 2009 Credit Agreement for loans and letters of credit and require the immediate repayment of any outstanding loans under the 2009 Credit Agreement.At October 30, 2010, we were in compliance with the covenants of the 2009 Credit Agreement. NOTE 4 – FAIR VALUE MEASUREMENTS The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy, as defined below, gives the highest priority to Level 1 and the lowest priority to Level 3. Level 1, defined as observable inputs such as unadjusted quoted prices in active markets for identical assets or liabilities. Level 2, defined as observable inputs other than Level 1 inputs.These include quoted prices for similar assets or liabilities in an active market, quoted prices for identical assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3, defined as unobservable inputs in which little or no market data exists; therefore requiring an entity to develop its own assumptions. The carrying value of cash equivalents, accounts receivable, accounts payable, and accrued expenses approximates fair value because of the relatively short maturity of these items. In connection with our nonqualified deferred compensation plan, we had mutual fund investments of $18.8 million and $16.2 million at October 30, 2010 and January 30, 2010, respectively, which were recorded in other assets. These investments were classified as trading securities and were recorded at their fair value. The fair values of mutual fund investments were Level 1 valuations under the fair value hierarchy because each fund’s quoted market value per share was available in an active market. 7 Table of Contents Included in cash and cash equivalents were amounts on deposit with financial institutions totaling $18.2 million and $123.0 million at October 30, 2010 and January 30, 2010, respectively, stated at cost, which approximates fair value. At October 30, 2010 and January 30, 2010, cash and cash equivalents carried at fair value was comprised of the following: October 30, 2010 (In thousands) Total Level 1 Level 2 Level 3 Money market funds $
